 1   Bruce G. Vanyo (SBN 60134)
     bruce@katten.com
 2   Paul S. Yong (SBN 303164)
 3   paul.yong@katten.com
     KATTEN MUCHIN ROSENMAN LLP
 4   2029 Century Park East, Suite 2600
     Los Angeles, CA 90067
 5   Telephone: (310) 788-4400
     Facsimile: (310) 788-4471
 6
     Michael J. Lohnes (admitted pro hac vice)
 7   michael.lohnes@katten.com
     KATTEN MUCHIN ROSENMAN LLP
 8   525 West Monroe Street
     Chicago, IL 60661
 9   Telephone: (312) 902-5200
     Facsimile: (312) 902-1061
10
     Counsel for Defendants Anaplan Inc.,
11   Frank Calderoni, and David H. Morton
12

13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION
16

17   FADEL SAKKAL, Individually and On Behalf Case No. 20-cv-05959-RS
     of All Others Similarly Situated,
18                                            CLASS ACTION
19
                                                  ORDER GRANTING JOINT
                          Plaintiff,              STIPULATION REGARDING
20
                                                  CONTINUANCE OF INITIAL CASE
21   v.                                           MANAGEMENT CONFERENCE AS
                                                  MODIFIED BY THE COURT
22   ANAPLAN INC., FRANK CALDERONI, and
     DAVID H. MORTON,                   The Honorable Richard Seeborg
23

24
                          Defendants.
25

26

27

28

      [PROPOSED] ORDER GRANTING JOINT STIPULATION REGARDING CONTINUANCE OF INITIAL
                     CASE MANAGEMENT CONFERENCE: N O. 20- CV-05959-RS
 1           Having considered the Parties’ JOINT STIPULATION REGARDING CONTINUANCE

 2   OF INITIAL CASE MANAGEMENT CONFERENCE, the Court hereby orders that the initial

 3   case management conference currently scheduled for July 22, 2021 at 10:00 a.m. is hereby

 4   continued to October 28, 2021 at 10:00 a.m. Joint Case Management Statement due October 21,

 5   2021.

 6

 7           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8
           June 30, 2021
 9 Dated: ________________________
                                                         HON. RICHARD SEEBORG
10                                                       CHIEF UNITED STATES DISTRICT
11                                                       JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
      [PROPOSED] ORDER GRANTING JOINT STIPULATION REGARDING CONTINUANCE OF INITIAL
                     CASE MANAGEMENT CONFERENCE: N O. 20- CV-05959-RS
